Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (5/9/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) are pending and being examined.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “control unit” in claims 12-13, 15-16 and 18 and power supply unit in claims 12 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purposes of examination, “power supply unit” shall be interpreted as power supply 150. However there is no description of a structure which clearly indicates performing the function associated with “control unit”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “control unit is configured to control an RF coupling operation between the substrate chuck and the electrode of the edge block by controlling the variable capacitor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification discloses changing the capacitance of a variable capacitor connected from the electrode of the edge block to a ground to chance the impedance of the ground circuit to change the voltage on the electrode.  A “control unit” as generally known controls a parameter in accordance with a measured value of some other parameter. There is no such thing implied in the specification. There is no controller to control the variable capacitance and no control algorithm to control it. 
Therefore, the claims 12-20 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Joubert et al (US 20170200588).
Joubert et al disclose a plasma processing apparatus comprising: 
a substrate chuck (121) having a first surface for supporting a substrate (Fig 1);
a second surface 5opposite to the first surface (surface shown by 151), and a sidewall (Fig 1); a focus ring for surrounding a perimeter of the substrate (130); and an edge block for supporting the focus ring (below 130 dielectric body 122), wherein the edge block includes a side electrode (153) on the sidewall of the substrate chuck and a bottom electrode (horizontal conductor connected to 153) on the second surface of the substrate chuck.

Claims 1-3, 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over James Rogers (US 20170213753) in view of Nagami et al (US 20180366305).
James Rogers discloses a plasma processing apparatus (Fig 1) comprising: 
a substrate chuck (229) having a first surface for supporting a substrate (Fig 2A);
a second surface 5opposite to the first surface(134), and a sidewall (Fig 1); a focus ring for surrounding a perimeter of the substrate (242); and an edge block for supporting the focus ring (238), wherein the edge block includes a side electrode (139) on the sidewall of the substrate chuck. James Rogers discloses controlling RF coupling to the edge ring 242 by using a variable capacitor to ground (para 30) and thus control the shape of the plasma sheath over the edge region. Through Fig 4A and 4B, Rogers explains RF coupling to edge ring through inter electrode coupling (Para 37).
James Rogers does not explicitly disclose a bottom electrode. 
It would however be obvious that by extending the electrode 139 towards the substrate support region, a greater control over RF coupling could be exercised and therefore extending electrode 139 to bottom electrode would clearly be advantageous and obvious.
Nagami et al disclose a bottom electrode 18 which is on the other side of substrate holding chuck 20 (Fig 3). Focus ring may be electrically connected to the bottom electrode. Nagami et al teach application of a voltage to the focus ring to counter the effect of consumption of the focus ring. The voltage applied through the bottom electrode could restore the plasma sheath (para 4).
Therefore it would have been obvious for one of ordinary skill in the art to extend the conducting portion (139) in Rogers to a bottom electrode in order to increase RF coupling to focus ring through the bottom electrode 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 20170213753) in view of Nagami et al (US 20180366305) and Marakhtanov et al  (US 2018002589).
Rogers in view of Nagami et al does not disclose a filter between electrode and variable capacitor.
Marakhtanov et al disclose a filter (208) connected between electrode 202 and filter 207 which includes one or more capacitors coupled to ground (Fig 2B and para 71).
It would have been obvious for one of ordinary skill in the art to use a filter to control RF coupling restricted to desired frequency in Roger et al. 

Claims 7-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 20170213753) in view of Nagami et al (US 20180366305) and Sriraman et al (US 20170018411).
Rogers in view of Nagami et al does not disclose the side electrode or the bottom electrode divided in to sub-electrodes.
Sriraman et al disclose an electrode in an edge ring assembly which is supplied RF power and also discloses an electrode which is subdivided in to sub-electrodes (Fig 2E). It would be obvious for one of ordinary skill in the art that do so allows precise spatial control of RF power coupling and in turn precise control of plasma sheath. 

Claims 11 and 17 is also rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 20170213753) in view of Nagami et al (US 20180366305) and Tobe et al (US 20180350566).
Regarding these claims the Tobe et al disclose an electrode 9a embedded in an edge block under a focus ring and has an RF power at one end and a variable capacitor to ground at other end. The variable capacitor is controlled to couple high frequency power to control plasma sheath (See Fig 2 and 3 and para 48).
One of ordinary skill in the art would understand that such an arrangement could control the RF power at the edge region to compensate for focus ring consumption and therefore would be obvious at the time of invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Satoshi Maebashi (US 20070227450) discloses a bottom electrode connected to ground through a variable capacitor to control an impedance of the stage. Using control of impedance to control RF coupling is relevant to control of plasma sheath. In another example Zhao et al (US 20190006155) discloses a part of RF power coupled to edge ring (Fig 2A) in order to control plasma sheath above edge ring area. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716